 10.1(b)(ii) - First Amendment - Supplemental Retirement Income Plan
 
 
FIRST AMENDMENT


TO THE


HOOKER FURNITURE CORPORATION


SUPPLEMENTAL RETIREMENT INCOME PLAN






FIRST AMENDMENT, dated as of May 24, 2007, to the Hooker Furniture Corporation
Supplemental Retirement Income Plan (the “Plan”), as adopted by Hooker Furniture
Corporation (the “Company”) effective as of December 1, 2003.
 
The Company, pursuant to the authority granted to it under the terms of the
Plan, now wishes to amend the Plan.
 
NOW, THEREFORE, effective April 1, 2007, the Plan is hereby amended as follows:
 
I.           Appendix A shall be amended in its entirety to read as follows:
 APPENDIX A


PARTICIPANTS


The following Eligible Employees have been designated by the Board of Directors
as Participants in the Plan:


Participants who commenced participation on December 1, 2003:


R. Gary Armbrister
Raymond T. Harm
Henry P. Long, Jr.
E. Larry Ryder
Michael P. Spece
Paul B. Toms, Jr.


Participants who commenced participation on April 1, 2007:


Bruce R. Cohenour


II.           In all respects not amended, the Plan is hereby ratified and
confirmed.
*  *  *  *  *
To record the adoption of the First Amendment as set forth above, the Company
has caused this document to be signed on this 24th day of May, 2007.


HOOKER FURNITURE CORPORATION
 
By: /s/ Edwin L. Ryder